DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed 06/02/2021. Claims 1, 5, and 16-17 have been amended. No new claims have been cancelled. No new claims have been added. Accordingly, claims 1, 3, 5-7, 10, 12, and 14-17 are now pending.

Information Disclosure Statement
All references listed on the Information Disclosure Statement filed on 04/14/2021 have been considered by the Examiner.

Response to Arguments
Applicant’s arguments, see applicant’s arguments/remark, filed 06/02/2021, with respect to the rejection(s) of claim(s) 1, 16, and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Reichel have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reichel and Tomoko JP2007066047 A as discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichel et al (US 2017/0102707 A1) in view of Tomoko JP2007066047 A (the examiner has provided an English translation on which he’s relying).
Regarding Claim 1, Reichel teaches an information processing device comprising: one or more processors configured to (Fig.4 and Paragraph 0048) 
Paragraphs 0015-0016 and 0029);
obtain map data from an external device via a communicating unit and obtain road information based on the map data (Paragraphs 0015-0016 and 0047);
calculate a predicted movement range based on the moving object information and the road information (Paragraphs 0017 and 0030); and 
output the predicted movement range of the moving object to a driving control unit, the driving control unit being configured to control movement of the moving object based on the predicted movement range of the moving object (Paragraphs 0046-0048),
wherein the predicted movement range is calculated according to a calculation result obtained from the moving object information and the road information (Fig.2, Paragraph 30, “determined trajectories”)
However, Reichel doesn’t explicitly teach the following:
by calculating at least one of curvature of a reference path and an angular velocity corresponding to the curvature of the reference path, and in such a way that greater the curvature of the reference path or greater the angular velocity while running through an area having the curvature, a range in a width direction that is orthogonal to a direction of travel of the moving object becomes greater, and smaller the curvature of the reference path or smaller the angular velocity while running through an area having the curvature, the range in the width direction becomes smaller.
Nevertheless, Tomoko discloses accurately recognize a road shape regardless of presence of a delineator on a road side even if a road curvature at the current 
by calculating at least one of curvature of a reference path and an angular velocity corresponding to the curvature of the reference path, and in such a way that greater the curvature of the reference path or greater the angular velocity while running through an area having the curvature, a range in a width direction that is orthogonal to a direction of travel of the moving object becomes greater, and smaller the curvature of the reference path or smaller the angular velocity while running through an area having the curvature, the range in the width direction becomes smaller (Page 8, paragraphs 6-8, “when the curvature is larger than a preset reference curvature” and “The area in which the effective stationary object exists may be set to be enlarged in a direction perpendicular to the traveling direction of the vehicle”, and “when the road is a sharp curve, in order to determine the correlation based on the difference in the x direction, it is necessary to increase the predetermined value G .sub.m corresponding to the correlation determination value D .sub.m as the distance from the vehicle increases)
 It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Reichel reference to include the correlation judgement value, as taught by Tomoko, in order to accurately recognize a road shape regardless of presence of a delineator on a road side even if a road curvature at the current traveling position differs from a front road curvature (Tomoko, Abstract).
Regarding Claim 3, Reichel teaches the one or more processors are configured to calculate the predicted movement range further based on obstacle information indicating an obstacle (Paragraph 0031)
Regarding Claim 12, Reichel teaches the moving object information indicates at least one of position, angle, velocity, acceleration, angular velocity, and angular acceleration of the moving object. (Paragraphs 0016 and 0036) 
Regarding claim 14, Reichel teaches the road information indicates at least one of the reference path, traffic lane width, the curvature of the reference path, a position of an obstacle, and a size of an obstacle. (Paragraphs 0030-0031)
Regarding Claim 15, Reichel teaches the one or more processors are further configured to control a driving unit of the moving object in which the information processing device is installed, based on the predicted movement range (Paragraph 46)
Regarding Claim 16, Claim 16 is the method that is used by the device in Claim 1, and is similar in scope.  Thus, the rejection argument for Claim 1 applies to Claim 16.
	Regarding Claim 17, Claim 17 is a computer program product that executes instructions that are similar to the device as described in Claim 1, and are similar in scope.  Thus, the rejection argument for Claim 1 applies to Claim 17.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reichel and Tomoko as discussed above and further in view of Sakai et al (US 2011/0313664 A1).
Regarding Claim 5, Reichel teaches the one or more processors are configured to calculate the predicted movement range as recited above and teaches a drivable range (Fig.2, Paragraph 0030, “determined trajectories”) but doesn’t explicitly teach the following: 

Nevertheless, Sakai discloses a movement region prediction apparatus that predicts the movement region of a mobile body (Abstract) and teaches the following:
greater the drivable range, greater becomes a range in a width direction that is orthogonal to a direction of travel of the moving object, (Sakai Paragraph 59 “the lower the degree of normality in the left-right direction is, the broader in the left-right direction the range of existence becomes, and the lower the probability of existence thereof in the range becomes.” Where degree of normality indicates how normal the movement of an object is [Paragraph 58], which low degree of normality corresponds to a greater drivable range and increases the range in the left-right direction where it can move towards.  See Fig. 3 #PV2 and #A2 for an example.) and
smaller the drivable range, smaller becomes the range in the width direction (Sakai paragraph 64 “the other vehicle PV1 that is traveling in a normal manner, a motion prediction model with high degree of normality is selected…a small range of existence A1…is predicted” where high degree of normality corresponds to a smaller drivable range and a small range of existence is a smaller range of positions that the vehicle can move to in the left-right direction See Fig. 3 #PV1 and #A1)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Reichel reference to include movement region (Sakai, Paragraph 0058).

Regarding Claim 10, Reichel teaches the one or more processors are configured to calculate the predicted movement range as recited above but doesn’t explicitly teach the following: 
with respect to a curve area having curvature equal to or greater than a threshold value in the reference path, the one or more processors are configured to calculate the drivable range according to a traffic lane of a road along the reference path and according to a boundary between the curve area and area other than the curve area
Nevertheless, Sakai discloses a movement region prediction apparatus that predicts the movement region of a mobile body (Abstract) and teaches the following:
with respect to a curve area having curvature equal to or greater than a threshold value in the reference path, the one or more processors are configured to calculate the drivable range according to a traffic lane of a road along the reference path and according to a boundary between the curve area and area other than the curve area.  (Fig.5-Fig.6 and Paragraph 0070)
It would have been obvious to one having ordinary skills in the art at the time the invention was made to have modified the Reichel reference to include movement region prediction apparatus that predicts the movement region of a mobile body, as taught by Sakai, in order to provide an optimum motion prediction model (Sakai, Paragraph 0058).

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Reichel and Tomoko as discussed above and further in view of Chen et al (US 2014/0142780 A1).
Regarding Claim 6, Reichel discloses the structural elements of the claimed invention but doesn’t explicitly teach the one or more processors are configured to calculate the predicted movement range using a prediction value that is calculated using an extended Kalman filter (EKF)
Nevertheless, Chen discloses a technology of lane curvature detection, and in particular to a lane curvature detection system by utilizing vehicular and inertial sensing signals (Paragraph 0002) and teaches the one or more processors are configured to calculate the predicted movement range using a prediction value that is calculated using an extended Kalman filter (EKF). (Fig.2, S14 and Paragraphs 0019 and 0021)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Reichel reference to include an extended Kalman filter, as taught by Chen, in order to achieve curvature estimation and vehicle turning trajectory prediction (Chen Paragraph 0019)
Regarding Claim 7, Chen teaches the prediction value and the variance value indicate at least one of position, angle, velocity, acceleration, angular velocity, and angular acceleration of the moving object. (Fig.2, S12 and Paragraphs 0020-0021)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAMI KHATIB/          Primary Examiner, Art Unit 3669